Appeal from a judgement of the County Court, Westchester County, convicting appellant of grand larceny in the first degree, on his plea of guilty, and sentencing him to a term of imprisonment in a State prison for an indeterminate term, the maximum of such imprisonment to be two years and the minimum one year. Judgment modified on the facts by directing that appellant be confined in the local penitentiary, hy reducing his sentence to the time already served and by giving him full credit for such time. As so modified, judgment unanimously affirmed. In our opinion, since appellant is a first offender, the interests of justice will be better served by thus modifying the judgment. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.